DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 4-10 are currently pending. 
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 10/12/2021, have been fully considered. In view of the amendment to the claims and the arguments filed on 10/12/2021, the previous rejections have been withdrawn.  However, upon further considerations, new grounds of rejection are presented below.

Drawings
The drawings were received on 10/12/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” is a relative adjective, without quantification or a clear basis the term is vague and renders the meets and bounds of the claim to be unclear.
It appears that the intended meaning may be “the cleaning gas supply part and the reaction gas supply part are disposed parallel to each other”, and this meaning will be used for purposes of examination.

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/146278 to Yanagisawa et al. (hereinafter “Yanagisawa”) in view of US 2010/0122710 to Kato et al. (hereinafter “Kato”).
Regarding claim 1, Yanagisawa teaches a dry cleaning method for cleaning a processing chamber wherein the processing chamber comprises a susceptor after a substrate is removed from the processing chamber of a substrate processing apparatus (English translation, page 13, lines 23-25) comprising the steps of supplying a cleaning  Yanagisawa further teaches that the step of regionally supplying the cleaning gas comprises a step of supplying an inert gas to the first region (figure 10, reference number 204a (purge gas region) or 204b (purge gas region) or 201b (second processing region)) to form a pressure wall of the inert 25gas to direct the cleaning gas toward the second region (figure 10, reference number 201a (first processing region)) (English translation, page 14, lines 27-35). 
Yanagisawa does not teach that the cleaning gas supply (figure 10, reference number 258) and the reaction gas supply (figure 10, reference numbers 301 or 302) are disposed parallel to each other. 
However, it was known in the art to position gas nozzles for supplying gases to a region in the susceptor in parallel to each other. For example, Kato teaches that is was known in the art to position gas nozzles (figure 2, 60c and 60e) for supplying gases to a region in the susceptor in parallel to each other (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yanagisawa wherein the cleaning gas supply (figure 10, reference number 258) and the reaction gas supply (figure 10, reference numbers 301 or 302) are disposed parallel to each other with a reasonable expectation of success, since Yanagisawa teaches that the cleaning gas supply hole may be configured to supply the cleaning gas to each region individually (English translation, page 16, line 12), and Kato teaches that positioning gas nozzles parallel to each other is effective for supplying gases to a region of susceptor (figure 2 and [0049]).
Moreover, it is noted that there are only two possibilities: a) positioning the cleaning gas supply and the reaction gas supply parallel to each other, and b) positioning the cleaning gas supply and the reaction gas supply nonparallel to each other, and the skilled artisan would have found it obvious to try the Yanagisawa method wherein the cleaning gas supply and the reaction gas supply are positioned parallel to each other, with a reasonable expectation of success.

Regarding claims 4-6, Yanagisawa further teaches that the susceptor is rotatable (English translation, page 15, lines 5-6). In addition, Yanagisawa teaches that the susceptor has a plurality of substrate receiving regions (figure 3, reference number 217b) along a circumferential direction of the susceptor (see figure 3). Furthermore, Yanagisawa teaches that the inert gas supply nozzles (first gas inlet and a second gas inlet, figure 10, reference numbers 301 and 302) (reads on “reaction gas supply part”) are provided extending along a radial direction of the susceptor (see figure 10), and that the cleaning gas supply hole may be configured to supply the cleaning gas to each region individually (English translation, page 16, line 12).
Yanagisawa does not teach that the cleaning gas supply part is disposed upstream of the inert gas supply nozzle (first gas inlet or a second gas inlet, figure 10, reference numbers 301 or 302) in a rotational direction of the susceptor as recited in claim 4,  that the cleaning gas supply part extends along a radial direction of the susceptor as recited in claim 5, and that the cleaning gas supply part and the inert gas supply nozzle (first gas inlet or a second gas inlet, figure 10, reference numbers 301 or 302) are configured to have discharge holes in a bottom surface of a shower head as recited on claim 6.
However, positioning a cleaning gas supply part upstream of an inert gas supply nozzle in the rotational direction of the susceptor, wherein the cleaning gas supply part extends along a radial direction of the susceptor and the cleaning gas supply part and the inert gas supply nozzle are configured to have discharge holes in a bottom surface of a shower head was known in the art. For example, Kato teaches a cleaning nozzle (figure 2, #60) positioned upstream of an inert gas supply nozzle (figure 2, #41) in a  [0041, 0042 and 0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yanagisawa wherein the cleaning gas supply part is disposed upstream of the inert gas supply nozzle in a rotational direction of the susceptor, wherein the cleaning gas supply part extends along a radial direction of the susceptor and the cleaning gas supply part and the inert gas supply nozzle are configured to have discharge holes in a bottom surface of a shower head as taught by Kato with a reasonable expectation of success, since Kato teaches that positioning a cleaning gas supply part upstream of an inert gas supply nozzle in a rotational direction of the susceptor, wherein the cleaning gas supply part extends along a radial direction of the susceptor and the cleaning gas supply part and the inert gas supply nozzle are configured to have discharge holes in a bottom surface of a shower head is effective for supplying a cleaning and an inert gas to a surface of a susceptor (see figure 2 and para [0041, 0042 and 0049] of Kato).
Moreover, it is noted that there are only two possibilities: a) positioning the cleaning gas supply part upstream the inert gas supply nozzle in a rotational direction of the susceptor, and b) positioning the cleaning gas supply part downstream the inert gas supply nozzle in a rotational direction of the susceptor, and the skilled artisan would have found it obvious to try the Yanagisawa method wherein the cleaning gas supply 

Regarding claim 7, Yanagisawa further teaches that the second region (figure 10, reference number 201a (first processing region)) includes a central region and an outer peripheral region of the susceptor (see figures 3 and 10).

Regarding claim 8, Yanagisawa/Kato does not teach that the substrate processing apparatus is an Atomic Layer Deposition (ALD) apparatus, and that the cleaning gas is capable of etching a film deposited on the susceptor.
However, when faced with the need for cleaning a susceptor in a processing apparatus such as an Atomic Layer Deposition (ALD) apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the cleaning method disclosed by Yanagisawa/Kato with a reasonable expectation of success, since Yanagisawa teaches that the cleaning method is effective for cleaning a substrate processing apparatus such as a film forming apparatus (English translation, page 2, lines 9-14). 
In addition, since Yanagisawa teaches that the cleaning gas is ClF3 (English translation, page 16, lines 21-22) (the same cleaning gas disclosed in applicant’s specification, page 12, lines 7-11), it would be reasonably expected that the cleaning gas is capable of etching a film deposited on the susceptor as instantly claimed.

Regarding claim 9, Yanagisawa further teaches that the 20cleaning gas is a fluorine atom containing gas (English Translation, page 16, lines 19-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714